Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed June 10, 2021.  
Claims 8, 10, and 12 have been canceled.  Claims 37 and 49 have been amended. 
Claims 1, 2, 4-6, 18, 23, 27, 31, 32, 34, 35, 37, 41, 44, 48, and 49 are pending in the instant application.
This application contains claims 1, 4-6, 18, 23, 27, 31, 34, 41, 44, and 48 drawn to an invention nonelected without traverse in the filed on September 24, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 2, 32, 35, 37 and 49 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Drawings
In the previous Office Action mailed December 21, 2020, the Drawings were This objection is withdrawn in view of Applicant’s Amendment to the Specification filed June 10, 2021 to remove reference to color Drawings.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed December 21, 2020, claims 10, 12, and 37 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is moot against claims 10 and 12 in view of Applicant’s Amendment to the claims filed June 10, 2021 to cancel these claims.  This rejection is withdrawn against claim 37 in view of Applicant’s Amendment to the claims filed June 10, 2021. 


Claim Rejections - 35 USC § 102
In the previous Office Action mailed December 21, 2020, claims 2, 8, 32, 37 and 49 were rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over Lee et al. (Mediators of Inflammation, Volume 2012, Article ID 416063, pages 1-11).  This rejection is moot against claim 8 in view of Applicant’s Amendment to the claims filed June 10, 2021 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed June 10, 2021. 

In the previous Office Action mailed December 21, 2020, claims 2, 8, 32, 35, 37, and 49 were rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over as being anticipated by or unpatentable over Pearce et al. (Biochemical Journal, 1996 Vol. 334:113-119).  This rejection is moot against claim 8 in view of Applicant’s Amendment to the claims filed June 10, 2021 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed June 10, 2021. 


Claims Rejection - Improper Markush
In the previous Office Action mailed December 21, 2020, claim 8 was rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  This rejection is moot in view of Applicant’s Amendment to the claims filed June 10, 2021 to cancel this claim.

Applicant’s Amendment filed June 10, 2021 necessitated the new grounds of rejection(s) presented below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 2, 32, 35, 37 and 49 are rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over Shah et al. (Oncotarget, 2016 Vol. 7:43713-43730).
The claims are drawn to a pharmaceutical composition comprising a small molecule that inhibits a Inc-RNA expressed in a macrophage, or a small molecule that inhibits a protein bound to a Inc-RNA and a pharmaceutically acceptable carrier, wherein the small molecule that inhibits a protein bound to a Inc-RNA is BMS 303141, MEDICA 16 or Bempedoic acid.
The present Specification discloses at paragraph [0140]:
In one embodiment, the small molecule inhibitor of ACLY is SB 204990, BMS 303141, and MEDICA 16 (e.g., available from Tocris; Minneapolis, Minn.)

Shah et al. disclose the ACLY inhibitor (ACLYi; BMS-303141).  See Figure 1 and Supplementary Figure S1C.  Shay et al. disclose:
ACLY-inhibitors (BMS-303141 and SB-204990), Bicalutamide, and Enzalutamide (ENZ) were purchased from Tocris (#4609 and 4962)

Shay et al. disclose that C4-2 cells were cultured in androgen-depleted conditions for 24 hours and then treated with doses of enzalutamide (ENZ) ranging from 0-40 μM, in the presence or absence of 10 μM ACLY inhibitor (ACLYi; BMS-303141).  It is noted that androgen depletion experiments were carried out in phenol-red-free RPMI + 5% charcoal-dextran-treated (CDT) serum + 2 mM L-Gln.  In this case, the androgen-depleted conditions represent a pharmaceutically acceptable carrier.
Shay et al. does not necessarily disclose that BMS-303141 decreases expression of CCL2 and IL-6 in a plasma cell and/or a peritoneal cell, or decreases NFkB signaling, .  However, the prior art to Shay et al. discloses the same composition as instantly claimed, namely small molecule, BMS-303141.  Any underlying mechanism of action would be inherent to administration of the compound/agent.  
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
See MPEP 2112 with respect to inherency.
Therefore, claims 2, 32, 35, 37 and 49 are anticipated by or obvious over Shay et al., absent some evidence to the contrary.


******
Claims 2, 32, 35, 37 and 49 are rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over as being anticipated by or unpatentable over Gutierrez et al. (Arterioscler Thromb Vasc Biol., 2014 Vol. 34:676-683).
The claims are as described above.
Gutierrez et al. disclose the efficacy and safety of small molecule, ETC-1002.  See Abstract.  It is noted that ETC-1002 is also known as Bempedoic acid (8-Hydroxy-
Gutierrez et al. disclose that ETC-1002 patients were randomized (1:1) to either 1 of 2 treatment arms: (1) ETC-1002 80 mg administered orally once daily (QD) for 2 weeks (Study Days 1 to 14) followed by ETC-1002 administered orally 120 mg QD for 2 weeks (Days 15 to 28) (4 weeks total) or (2) placebo QD for 4 weeks.  In this case, the orally administered ETC-1002 represents a pharmaceutically acceptable carrier.
Gutierrez et al. does not necessarily disclose that ETC-1002/Bempedoic acid/8-Hydroxy-2,2,14,14-tetramethylpentadecanedioic acid decreases expression of CCL2 and IL-6 in a plasma cell and/or a peritoneal cell, or decreases NFkB signaling, or decreases the expression of CCL2 and TNF-.  However, the prior art to Gutierrez et al. discloses the same composition as instantly claimed, namely Bempedoic acid.  Any underlying mechanism of action would be inherent to administration of the compound/agent.  
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
See MPEP 2112 with respect to inherency.
Therefore, claims 2, 32, 35, 37 and 49 are anticipated by or obvious over Gutierrez et al., absent some evidence to the contrary.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635